 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                 Case No. 2:19-cv-02455-CJC-AFM
12                       Plaintiff,
                  v.                           CERTIFICATION OF
13
                                               EXTRADITABILITY AND ORDER
14   MANUEL DIKRAN SASSOUNIAN,                 OF COMMITMENT
15
     A Fugitive from the Government
16   of the Republic of Lithuania.
17

18

19         The Court has received a complaint in this matter filed by the U.S. Attorney’s
20   Office, acting on behalf of the Government of the Republic of Lithuania, requesting
21   extradition of Manuel Dikran Sassounian (“Sassounian”). The Court is also in receipt
22   of a formal request for extradition, including supporting documentation submitted by
23   the Government of the Republic of Lithuania. The parties have filed various
24   memoranda relating to the extradition, which the Court has read and carefully
25   considered. On February 11, 2020, the Court conducted an extradition hearing, at
26   which Sassounian appeared with counsel.
27         THEREFORE, the Court finds and certifies to the U.S. Secretary of State as
28   follows:
 1   1. The Court has subject matter jurisdiction to conduct extradition
 2      proceedings under 18 U.S.C. § 3184 and General Order 05-07 of United
 3      States District Court for the Central District of California.
 4   2. The Court has personal jurisdiction over Sassounian. A valid extradition
 5      treaty exists between the United States and the Republic of Lithuania. See
 6      Extradition Treaty Between the United States of America and the Republic
 7      of Lithuania, U.S.-Lith., Oct. 23, 2001, S. Treaty Doc. No. 107-4 (2002),
 8      as amended by the Protocol on the Application of the Agreement on
 9      Extradition Between the United States of America and the European Union
10      to the Extradition Treaty Between the Government of the United States of
11      America and the Government of the Republic of Lithuania, with Annex,
12      U.S.-Lith., June 15, 2005, S. Treaty Doc. No. 109-14 (2006). At all relevant
13      times, the Extradition Treaty was and is in full force and effect.
14   3. A formal request for the extradition of Sassounian was properly presented
15      by the Government of the Republic of Lithuania to the U.S. Department of
16      State in the form of a Diplomatic Note dated January 14, 2016. The
17      documents submitted by the Republic of Lithuania in support of the
18      extradition request have been properly certified.
19   4. Sassounian has been charged in the Republic of Lithuania with Forgery in
20      violation of Article 300(1) of the Lithuanian Criminal Code (“LCC”),
21      Swindling, in violation of Article 182(2) of the LCC; and Violating Public
22      Peace and Order, in violation of Article 284(1) of the LCC. The maximum
23      penalties for Forgery and Swindling under the LCC are greater than one
24      year, and if those offenses occurred in the United States, they would also
25      be punishable by a maximum of more than one year of imprisonment.
26      Therefore, the offenses of Forgery and Swindling qualify as extraditable
27      offenses under Article 2 of the Extradition Treaty. By itself, the offense of
28      Violating Public Peace and Order is not extraditable because it corresponds
                                         2
 1            to a misdemeanor in the United States. However, under Article 2(5) of the
 2            Extradition Treaty, the offense of Violating Public Peace and Order is
 3            extraditable if Sassounian is also extraditable for either Forgery or
 4            Swindling.
 5         5. The person appearing before the Court is the same Manuel Dikran
 6            Sassounian wanted by the Government of the Republic of Lithuania in its
 7            extradition request.
 8         6. There is probable cause to believe that the offenses for which Sassounian’s
 9            extradition is sought by the Republic of Lithuania were committed by the
10            person appearing before the Court in these extradition proceedings.
11                                         *       *   *
12         Based on these findings and the March 9, 2020 Memorandum Opinion and
13   Order (ECF No. 60), THE COURT HEREBY CERTIFIES under 18 U.S.C. § 3184
14   that it has found Manuel Dikran Sassounian extraditable for the charged offenses to
15   the Republic of Lithuania.
16         IT IS ORDERED that Manuel Dikran Sassounian remain committed to the
17   custody of the U.S. Marshal for the Central District of California pending final
18   disposition of this matter by the Secretary of State and arrival of agents of the
19   requesting state, at which time Manuel Dikran Sassounian shall be transferred to the
20   custody of the agents of the requesting state at such time and place as mutually agreed
21   upon by the U.S. Marshal and the duly authorized representatives of the Government
22   of the Republic of Lithuania, to be transported to the Republic of Lithuania.
23         IT IS FURTHER ORDERED that the Clerk of the Court forthwith deliver to
24   the Assistant U.S. Attorney a certified copy of this Certification of Extraditability
25   and Order of Commitment (along with the March 9, 2020 Memorandum Opinion and
26   Order) and forward without delay certified copies of the same to the Secretary of
27   State (to the attention of the Office of the Legal Adviser) and the Director, Office of
28

                                               3
 1   International Affairs, Criminal Division, U.S. Department of Justice, Washington,
 2   D.C., for appropriate disposition.
 3

 4         IT IS SO ORDERED.
 5

 6   DATED: 3/16/2020
 7

 8
                                          ____________________________________
                                               ALEXANDER F. MacKINNON
 9                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            4
